DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ram (US 2007/0132733) in view of Knoll (US 5146346) further considered with Spitzer et al. (US 2016/0291989).
	In regard to claims 1 and 10, Ram teaches a method for applying data from an input device in a computerized system comprising the steps of: displaying a graphic interface to user, through which a user may input and alter sensitivity settings of an input device, the graphic interface comprising: a graph displaying x coordinates and y coordinates (fig. 47), wherein the coordinates represent device speed and the sensitivity of the device (fig. 47, cursor speed and mouse speed); wherein the x coordinates and the y coordinates can be manipulated by the user by clicking and dragging with an input device (paragraph 359) or by manually entering numeric values for each point, and wherein the user can add or remove a point to the graph by clicking on the desired coordinate on the graph (paragraph 359, each point can be moved); an option to save the settings (fig. 47 apply); and an option to apply the settings; and applying the settings selected by the user (paragraph 356, change is effected); wherein the computerized system comprises: a processor (fig. 51 element 562); an input device (fig. 1 mouse); non-transitory computer readable media (RAM and ROM); and a visual display device (element 571) but does not teach wherein the x coordinates represent device speed and the y coordinates represent the sensitivity of the device (Ram teaches x coordinates representing sensitivity and the y coordinates representing speed); a numeric display of values for a point 0 comprising numeric x coordinate and a numeric y coordinate; a numeric display of values for a point 1 comprising numeric x coordinate and a numeric y coordinate; a numeric display of values for a point 2 comprising numeric x coordinate and a numeric y coordinate; and aligning a tail of a curve to align with a slope as it was calculated between two points and implementing a time delay before implementation of the settings.
	At the time of invention it would have been obvious to one of ordinary skill in the art to change the representation of the axes as taught by Ram. The rationale is as follows: At the time of invention of it would have been obvious to one of ordinary skill in the art to change the representation of the axes as taught by Ram because changing the axes used on the display would not alter the function of the device and the device would work predictably.
	Knoll teaches a numeric display of values for a point 0 comprising numeric x coordinate and a numeric y coordinate; a numeric display of values for a point 1 comprising numeric x coordinate and a numeric y coordinate; a numeric display of values for a point 2 comprising numeric x coordinate and a numeric y coordinate (fig. 2. Knoll teaches a user being able to input coordinate values to change the graph).
	The two are analogous art because they both deal with the same field of invention of graphical displays.
	At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Ram with the numeric inputs of Knoll. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Ram with the numeric inputs of Knoll because the numeric inputs of Knoll would allow the user greater control and accuracy.
	Spitzer et al. teach implementing a time delay before implementation of the settings (fig. 6B element 640 and paragraph 60).
The three are analogous art because they all deal with the same field of invention of graphical displays.
	At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Ram and Knoll with the delay of Spitzer et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Ram and Knoll with the delay of Spitzer et al. because the delay of Spitzer et al. would work equally in the apparatus of Ram and Knoll as it does separately and would provide predictable results.
Claims 2, 3, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ram in view of Knoll further considered with Spitzer et al. and Zuo et al. (US 2012/0293437).
In regard to claims 2 and 11, Ram, Knoll and Spitzer et al. teach all the elements of claim 2 except a first and second user profile.
Zuo et al. teach a first and second user profile (paragraph 62).
The four are analogous art because they all deal with the same field of invention of user interfaces.
	At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Ram, Knoll and Spitzer et al. with the multiple user profiles of Zuo et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Ram, Knoll and Spitzer et al. with the multiple user profiles of Zuo et al. because it would allow customization for each different user.
	In regard to claims 3 and 12, Zuo et al. teach implementing the selected settings of the first profile; receiving an input from the user to implement the selected settings of the second user profile; and implementing the selected settings of the second user profile (paragraph 62, switch from one user to the next user).
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ram  in view of Knoll further considered with Spitzer et al., Zuo et al. and Dagci et al. (US 2007/0001830).
In regard to claims 4 and 13, Ram, Knoll, Spitzer et al. and Zuo et al. teach all the elements of claims 4 and 13 except shading an area under an x value to correspond with the current speed of the input device.
Dagci et al. teach shading an area to correspond with the current speed (fig. 4).
The five are analogous art because they all deal with the same field of invention of user interfaces.
	At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Ram, Knoll, Spitzer et al. and Zuo et al.with the speed indicator of Dagci et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Ram, Knoll, Spitzer et al. and Zuo et al. with the speed indicator of Dagci et al. because a shaded area indicating speed provides the user with a convenient visual indicator.
	Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ram  in view of Knoll further considered with Spitzer et al., Zuo et al., Dagci et al. and Takeuchi (US 2019/0329415).
In regard to claims 5 and 14, Ram, Knoll, Spitzer et al., Zuo et al. and Dagci et al. teach all the elements of claims 5 and 14 except obtaining erroneous x coordinates or y coordinates from the user; detecting the erroneous x coordinates or y coordinates; and disallowing the erroneous coordinates on the graphic interface.
Takeuchi teaches disallowing erroneous inputs into a graphic interface (fig. 9 EM).
The six are analogous art because they all deal with the same field of invention of user interfaces.
	At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Ram, Knoll, Spitzer et al., Zuo et al. and Dagci et al. with the error message of Takeuchi. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Ram, Knoll, Spitzer et al., Zuo et al. and Dagci et al. with the error message of Takeuchi because an error message would allow the user an opportunity to input the correct values.
Claims 6, 7, 8, 15, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ram  in view of Knoll further considered with Spitzer et al., Zuo et al., Dagci et al., Takeuchi and Koo et al. (US 2016/0372077).
In regard to claims 6 and 15, Ram, Knoll, Spitzer et al., Zuo et al., Dagci et al.  and Takeuchi teach all the elements of claims 6 and 15 except altering a rate at which frames are displayed using values that transition incrementally, and equidistantly, from a prior rate at which frames are displayed.
Koo et al. teach altering a rate at which frames are displayed using values that transition incrementally, and equidistantly, from a prior rate at which frames are displayed (fig. 8B and paragraph 101).
The seven are analogous art because they all deal with the same field of invention of user interfaces.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Ram, Knoll, Spitzer et al., Zuo et al., Dagci et al.  and Takeuchi with the frame rate adjustment of Koo et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Ram, Knoll, Spitzer et al., Zuo et al., Dagci et al.  and Takeuchi with the frame rate adjustment of Koo et al. because it would reduce flicker.
In regard to claims 7 and 16, Ram, Knoll, Spitzer et al., Dagci et al. Takeuchi and Koo et al. teach all the elements of claim 7 (see claim 1 rejection above) including a second user (fig. 3 elements 334 of Knoll).
In regard to claims 8 and 17, Ram teaches displaying a dialogue box to the user to confirm changes made to the sensitivity settings (fig. 47, apply settings).
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ram  in view of Knoll further considered with Spitzer et al., Zuo et al., Dagci et al., Takeuchi and Koo et al. and Tiwary et al. (US 9910512).
In regard to claims 9 and 18, Ram, Knoll, Spitzer et al., Zuo et al., Dagci et al., Takeuchi and Koo et al. teach all the elements of claim 9 except wherein the non-transitory computer readable media encodes computer readable instructions for each step of the method is disposed within the input device.
Tiwary et al. teach wherein the non-transitory computer readable media encodes computer readable instructions for each step of the method is disposed within the input device (column 8 lines 18 and 19).
The eight are analogous art because they all deal with the same field of invention of user interfaces.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Ram, Knoll, Spitzer et al., Zuo et al., Dagci et al., Takeuchi and Koo et al. with the device storage of Tiwary et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Ram, Knoll, Spitzer et al., Zuo et al., Dagci et al., Takeuchi and Koo et al. with the device storage of Tiwary et al. because it would allow the user to apply the settings to any device.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R HALEY/Primary Examiner, Art Unit 2623